
	
		I
		112th CONGRESS
		1st Session
		H. R. 1895
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Markey (for
			 himself and Mr. Barton of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Children’s Online Privacy Protection Act of
		  1998 to extend, enhance, and revise the provisions relating to collection, use,
		  and disclosure of personal information of children and to establish certain
		  other protections for personal information of children and
		  minors.
	
	
		1.Short titleThis Act may be cited as the
			 Do Not Track Kids Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Since the enactment of the Children’s
			 Online Privacy Protection Act of 1998, the World Wide Web has changed
			 dramatically, with the creation of tens of millions of websites, the
			 proliferation of entirely new media platforms, and the emergence of a diverse
			 ecosystem of services, devices, and applications that enable users to connect
			 wirelessly within an online environment without being tethered to a desktop
			 computer.
			(2)The explosive growth of the Internet
			 ecosystem has unleashed a wide array of opportunities to learn, communicate,
			 participate in civic life, access entertainment, and engage in commerce.
			(3)In addition to these significant benefits,
			 the Internet also presents challenges, particularly with respect to the efforts
			 of entities to track the online activities of children and minors and to
			 collect, use, and disclose personal information about them, including their
			 geolocation, for commercial purposes.
			(4)Children are increasingly spending time
			 online. A Nielsen Online survey conducted in July 2009 found that time
			 spent online for children ages 2 to 11 increased from about 7 hours to more
			 than 11 hours per week, a jump of 63% over five years.
			(5)Children and teens are visiting numerous
			 companies’ websites, and marketers are using multimedia games, online quizzes,
			 and cellular phone applications to create ties to children and teens.
			(6)According to a study by the Wall Street
			 Journal in 2010, websites directed to children and teens were more likely to
			 use cookies and other tracking tools than sites directed to a general
			 audience.
			(7)This study examined 50 popular websites for
			 children and teens in the United States and found that these 50 sites placed
			 4,123 cookies, beacons, and other tracking tools on the test computer used for
			 the study.
			(8)This is 30 percent greater than the number
			 of such tracking tools that were placed on the test computer in a similar study
			 of the 50 overall most popular websites in the United States, which are
			 generally directed to adults.
			(9)Children and teens have become the focus of
			 behavioral profiling and targeting, raising privacy concerns.
			(10)Eighty-five percent of parents say they are
			 more concerned about online privacy than they were 5 years ago.
			(11)Seventy-two percent of parents say sexual
			 predators are the main reason they are concerned about children revealing
			 personal information online.
			(12)According to the Pew Research Center’s
			 Internet and American Life Project, 31 percent of 12-year-olds in the United
			 States were using social networking sites in 2006, with that figure growing to
			 38 percent by mid-2009.
			(13)Seventy-five percent of parents do not
			 think social networking sites do a good job of protecting the online privacy of
			 children.
			(14)Ninety-one percent of parents think search
			 engines and social networking sites should not be permitted to share the
			 physical location of children with other companies until parents give
			 authorization.
			(15)Significant majorities, 88 percent of
			 parents and 85 percent of teens, want online companies to require them to opt
			 in before the companies use their personal information for marketing
			 purposes.
			(16)Eighty-eight percent of parents would
			 support a law that requires search engines and social networking sites to get
			 users’ permission before using their personal information.
			(17)A Commonsense Media/Zogby poll found that
			 94 percent of parents and 94 percent of adults believe individuals should have
			 the ability to request the deletion of all their personal information held by
			 an online search engine, social networking site, or marketing company after a
			 specific period of time.
			3.Online
			 collection, use, and disclosure of personal information of children
			(a)DefinitionsSection 1302 of the Children’s Online
			 Privacy Protection Act of 1998 (15 U.S.C. 6501) is amended—
				(1)by amending
			 paragraph (2) to read as follows:
					
						(2)OperatorThe term operator—
							(A)means any person who, for commercial
				purposes, in interstate or foreign commerce, operates or provides a website on
				the Internet, online service, online application, or mobile application and who
				collects or maintains personal information from or about users of such website,
				service, or application, or on whose behalf such information is collected or
				maintained, including any person offering products or services for sale through
				such website, service, or application; and
							(B)does not include
				any nonprofit entity that would otherwise be exempt from coverage under section
				5 of the Federal Trade Commission Act (15 U.S.C.
				45).
							; 
				(2)in paragraph
			 (4)—
					(A)by amending
			 subparagraph (A) to read as follows:
						
							(A)the release of personal information for any
				purpose, except where such information is provided to a person other than an
				operator who provides support for the internal operations of the website,
				online service, online application, or mobile application of the operator and
				does not disclose or use that information for any other purpose;
				and
							;
				and
					(B)in subparagraph
			 (B), by striking website or online service and inserting
			 website, online service, online application, or mobile
			 application;
					(3)in paragraph
			 (8)—
					(A)by amending
			 subparagraph (G) to read as follows:
						
							(G)information concerning a child or the
				parents of that child (including any unique or substantially unique identifier,
				such as a customer number) that an operator collects online from the child and
				combines with an identifier described in subparagraphs (A) through
				(G).
							;
					(B)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively;
			 and
					(C)by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)information (including an Internet protocol
				address) that permits the identification of the computer of an individual, or
				any other device used by an individual to access the Internet or an online
				service, online application, or mobile
				application;
							;
					(4)by striking
			 paragraph (10) and redesignating paragraphs (11) and (12) as paragraphs (10)
			 and (11), respectively; and
				(5)by adding at the
			 end the following new paragraph:
					
						(12)Online, online
				service, online application, mobile application, directed to
				childrenThe terms
				online, online service, online
				application, mobile application, and directed to
				children shall have the meanings given them by the Commission by
				regulation. Not later than 1 year after the date of the enactment of the Do Not
				Track Kids Act of 2011, the Commission shall promulgate, under section 553 of
				title 5, United States Code, regulations that define such terms broadly enough
				so that they are not limited to current technology, consistent with the
				principles articulated by the Commission regarding the definition of the term
				Internet in its statement of basis and purpose on the final rule
				under this title promulgated on November 3, 1999 (64 Fed. Reg. 59891). The
				definition of the term online service in such regulations shall
				include broadband Internet access service (as defined in the Report and Order
				of the Federal Communications Commission relating to the matter of preserving
				the open Internet and broadband industry practices (FCC 10–201, adopted by the
				Commission on December 21,
				2010)).
						.
				(b)Online
			 collection, use, and disclosure of personal information of
			 childrenSection 1303 of the
			 Children’s Online Privacy Protection Act of 1998 (15 U.S.C. 6502) is
			 amended—
				(1)by striking the
			 heading and inserting the following: Online collection, use, and disclosure of personal information of
			 children;
				(2)in subsection
			 (a)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalIt is unlawful for an
				operator of a website, online service, online application, or mobile
				application directed to children, or an operator having actual knowledge that
				it is collecting personal information from children, to collect personal
				information from a child in a manner that violates the regulations prescribed
				under subsection (b).
							;
				and
					(B)in paragraph
			 (2)—
						(i)by
			 striking of such a website or online service; and
						(ii)by
			 striking subsection (b)(1)(B)(iii) and inserting
			 subsection (b)(1)(C)(iii); and
						(3)in subsection (b)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalNot later than 1 year
				after the date of the enactment of the Do Not Track Kids Act of 2011, the
				Commission shall promulgate, under section 553 of title 5, United States Code,
				regulations to require an operator of a website, online service, online
				application, or mobile application directed to children, or an operator having
				actual knowledge that it is collecting personal information from
				children—
								(A)to provide clear
				and conspicuous notice in clear and plain language of the types of personal
				information the operator collects, how the operator uses such information,
				whether the operator discloses such information, and the procedures or
				mechanisms the operator uses to ensure that personal information is not
				collected from children except in accordance with the regulations promulgated
				under this paragraph;
								(B)to obtain verifiable parental consent for
				the collection, use, or disclosure of personal information of a child;
								(C)to provide to a
				parent whose child has provided personal information to the operator, upon
				request by and proper identification of the parent—
									(i)a
				description of the specific types of personal information collected from the
				child by the operator;
									(ii)the opportunity
				at any time to refuse to permit the further use or maintenance in retrievable
				form, or future collection, by the operator of personal information collected
				from the child; and
									(iii)a means that is
				reasonable under the circumstances for the parent to obtain any personal
				information collected from the child, if such information is available to the
				operator at the time the parent makes the request;
									(D)not to condition
				participation in a game, or use of a website, service, or application, by a
				child on the provision by the child of more personal information than is
				reasonably required to participate in the game or use the website, service, or
				application; and
								(E)to establish and
				maintain reasonable procedures to protect the confidentiality, security, and
				integrity of personal information collected from
				children.
								;
					(B)in the matter preceding subparagraph (A) of
			 paragraph (2), by striking paragraph (1)(A)(ii) and inserting
			 paragraph (1)(B); and
					(C)by amending paragraph (3) to read as
			 follows:
						
							(3)Continuation of
				serviceThe regulations shall
				prohibit an operator from discontinuing service provided to a child on the
				basis of refusal by the parent of the child, under the regulations prescribed
				under paragraph (1)(C)(ii), to permit the further use or maintenance in
				retrievable form, or future collection, by the operator of personal information
				collected from the child, to the extent that the operator is capable of
				providing such service without such
				information.
							.
					(c)Administration
			 and applicability of ActSection 1306 of the Children's Online
			 Privacy Protection Act of 1998 (15 U.S.C. 6505) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking , in the case of and all that follows and inserting
			 the following: by the appropriate Federal banking agency with respect to
			 any insured depository institution (as such terms are defined in section 3 of
			 such Act (12 U.S.C. 1813));; and
					(B)by striking
			 paragraph (2) and redesignating paragraphs (3) through (6) as paragraphs (2)
			 through (5), respectively; and
					(2)by adding at the
			 end the following new subsection:
					
						(f)Telecommunications
				carriers and cable operators
							(1)Enforcement by
				FTCNotwithstanding section
				5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)), compliance
				with the requirements imposed under this title shall be enforced by the
				Commission with respect to any telecommunications carrier (as defined in
				section 3 of the Communications Act of 1934 (47 U.S.C. 153)).
							(2)Relationship to
				other lawTo the extent that
				sections 222 and 631 of the Communications Act of 1934 (47 U.S.C. 222; 551) are
				inconsistent with this title, this title
				controls.
							.
				4.Targeted
			 marketing to children or minors
			(a)Acts
			 prohibitedIt is unlawful for
			 an operator of a website, online service, online application, or mobile
			 application directed to children or minors, or an operator having actual
			 knowledge that it is collecting personal information from children or minors,
			 to use, disclose to third parties, or compile personal information collected
			 from children or minors, if the use, disclosure, or compilation is for targeted
			 marketing purposes.
			(b)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Commission shall promulgate, under section 553 of
			 title 5, United States Code, regulations to implement this section.
			5.Digital Marketing
			 Bill of Rights for Teens and Fair Information Practices Principles
			(a)Acts
			 prohibitedIt is unlawful for
			 an operator of a website, online service, online application, or mobile
			 application directed to minors, or an operator having actual knowledge that it
			 is collecting personal information from minors, to collect personal information
			 from minors unless such operator has adopted and implemented a Digital
			 Marketing Bill of Rights for Teens that—
				(1)is consistent with
			 the Fair Information Practices Principles described in subsection (b);
			 and
				(2)balances the ability of minors to
			 participate fully in the digital media culture with the governmental and
			 industry obligation to ensure that operators of websites, online services,
			 online applications, and mobile applications do not subject minors to unfair
			 and deceptive surveillance, data collection, or behavioral profiling.
				(b)Fair Information
			 Practices PrinciplesThe Fair
			 Information Practices Principles described in this subsection are the
			 following:
				(1)Collection
			 Limitation PrincipleThere should be limits on the collection of
			 personal information. Any such information should be obtained by lawful and
			 fair means and, where appropriate, with the knowledge or consent of the subject
			 of the information.
				(2)Data Quality
			 PrinciplePersonal information should be relevant to the purposes
			 for which the information is to be used and, to the extent necessary for such
			 purposes, should be accurate, complete, and kept up-to-date.
				(3)Purpose
			 Specification PrincipleThe purposes for which personal
			 information is collected should be specified not later than at the time of the
			 collection of the information. The subsequent use of the information should be
			 limited to the fulfilment of—
					(A)the purposes
			 originally specified; or
					(B)other purposes
			 that are—
						(i)compatible with
			 such originally specified purposes; and
						(ii)specified in a
			 notice to the subject of the information before the information is used for
			 such other purposes.
						(4)Use Limitation
			 PrinciplePersonal information should not be disclosed, made
			 available, or otherwise used for purposes other than those specified in
			 accordance with the purpose limitation principle described in paragraph (3),
			 except—
					(A)with the consent
			 of the subject of the information; or
					(B)under specific
			 legal authority.
					(5)Security
			 Safeguards PrinciplePersonal information should be protected by
			 reasonable security safeguards against risks such as loss or unauthorized
			 access, destruction, use, modification, or disclosure.
				(6)Openness
			 PrincipleThe operator should
			 maintain a general policy of openness about developments, practices, and
			 policies with respect to personal information. The operator should provide each
			 user of the website, online service, online application, or mobile application
			 of the operator with a means of readily ascertaining—
					(A)whether the
			 operator possesses any personal information of such user, the nature of any
			 such information, and the purposes for which the information was obtained and
			 is being retained;
					(B)the identity of
			 the operator; and
					(C)the address
			 of—
						(i)in the case of an
			 operator who is an individual, the principal residence of the operator;
			 or
						(ii)in the case of
			 any other operator, the principal place of business of the operator.
						(7)Individual
			 Participation PrincipleAn individual should have the
			 right—
					(A)to obtain any personal information of the
			 individual that is in the possession of the operator from the operator, or from
			 a person specified by the operator, within a reasonable time after making a
			 request, at a charge (if any) that is not excessive, in a reasonable manner,
			 and in a form that is readily intelligible to the individual;
					(B)to be given by the
			 operator, or person specified by the operator—
						(i)reasons for any
			 denial of a request under subparagraph (A); and
						(ii)an
			 opportunity to challenge such denial;
						(C)to challenge the
			 accuracy of personal information of the individual that is in the possession of
			 the operator; and
					(D)if the individual
			 establishes the inaccuracy of personal information in a challenge under
			 subparagraph (C), to have the information erased, corrected, completed, or
			 otherwise amended.
					(c)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Commission shall promulgate, under section 553 of
			 title 5, United States Code, regulations to implement this section.
			6.Online collection
			 of geolocation information of children and minors
			(a)Acts
			 prohibited
				(1)In
			 generalIt is unlawful for an
			 operator of a website, online service, online application, or mobile
			 application directed to children or minors, or an operator having actual
			 knowledge that it is collecting geolocation information from children or
			 minors, to collect geolocation information from a child or minor in a manner
			 that violates the regulations prescribed under subsection (b).
				(2)Disclosure to
			 parent or minor protectedNotwithstanding paragraph (1), neither
			 an operator nor the operator’s agent shall be held to be liable under any
			 Federal or State law for any disclosure made in good faith and following
			 reasonable procedures in responding to a request for disclosure of geolocation
			 information under subparagraph (C)(ii)(III) or (D)(ii)(III) of subsection
			 (b)(1).
				(b)Regulations
				(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Commission shall promulgate,
			 under section 553 of title 5, United States Code, regulations that require an
			 operator of a website, online service, online application, or mobile
			 application directed to children or minors, or an operator having actual
			 knowledge that it is collecting geolocation information from children or
			 minors—
					(A)to provide clear and conspicuous notice in
			 clear and plain language of any geolocation information the operator collects,
			 how the operator uses such information, and whether the operator discloses such
			 information;
					(B)to establish
			 procedures or mechanisms to ensure that geolocation information is not
			 collected from children or minors except in accordance with regulations
			 promulgated under this paragraph;
					(C)in the case of collection of geolocation
			 information from a child—
						(i)prior to
			 collecting such information, to obtain verifiable parental consent; and
						(ii)after collecting
			 such information, to provide to the parent of the child, upon request by and
			 proper identification of the parent—
							(I)a
			 description of the geolocation information collected from the child by the
			 operator;
							(II)the opportunity
			 at any time to refuse to permit the further use or maintenance in retrievable
			 form, or future collection, by the operator of geolocation information from the
			 child; and
							(III)a means that is reasonable under the
			 circumstances for the parent to obtain any geolocation information collected
			 from the child, if such information is available to the operator at the time
			 the parent makes the request; and
							(D)in the case of collection of geolocation
			 information from a minor—
						(i)prior to
			 collecting such information, to obtain express authorization from such minor;
			 and
						(ii)after collecting
			 such information, to provide to the minor, upon request—
							(I)a
			 description of the geolocation information collected from the minor by the
			 operator;
							(II)the opportunity
			 at any time to refuse to permit the further use or maintenance in retrievable
			 form, or future collection, by the operator of geolocation information from the
			 minor; and
							(III)a means that is reasonable under the
			 circumstances for the minor to obtain any geolocation information collected
			 from the minor, if such information is available to the operator at the time
			 the minor makes the request.
							(2)When consent or
			 authorization not requiredThe regulations promulgated under paragraph
			 (1) shall provide that verifiable parental consent under subparagraph (C)(i) of
			 such paragraph or express authorization under subparagraph (D)(i) of such
			 paragraph is not required when the collection of the geolocation information of
			 a child or minor is necessary, to the extent permitted under other provisions
			 of law, to provide information to law enforcement agencies or for an
			 investigation on a matter related to public safety.
				(3)Continuation of
			 serviceThe regulations
			 promulgated under paragraph (1) shall prohibit an operator from discontinuing
			 service provided to—
					(A)a child on the basis of refusal by the
			 parent of the child, under subparagraph (C)(ii)(II) of such paragraph, to
			 permit the further use or maintenance in retrievable form, or future online
			 collection, of geolocation information from the child by the operator, to the
			 extent that the operator is capable of providing such service without such
			 information; or
					(B)a minor on the basis of refusal by the
			 minor, under subparagraph (D)(ii)(II) of such paragraph, to permit the further
			 use or maintenance in retrievable form, or future online collection, of
			 geolocation information from the minor by the operator, to the extent that the
			 operator is capable of providing such service without such information.
					(c)Inconsistent
			 State lawNo State or local
			 government may impose any liability for commercial activities or actions by
			 operators in interstate or foreign commerce in connection with an activity or
			 action described in this section that is inconsistent with the treatment of
			 those activities or actions under this section.
			7.Eraser
			 buttons
			(a)Acts
			 prohibitedIt is unlawful for
			 an operator of a website, online service, online application, or mobile
			 application to make publicly available through the website, service, or
			 application content that contains or displays personal information of children
			 or minors in a manner that violates the regulations prescribed under subsection
			 (b).
			(b)Regulations
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Commission shall promulgate, under section 553 of title 5, United
			 States Code, regulations that require an operator—
					(A)to the extent
			 technologically feasible, to implement mechanisms that permit users of the
			 website, service, or application of the operator to erase or otherwise
			 eliminate content that is publicly available through the website, service, or
			 application and contains or displays personal information of children or
			 minors; and
					(B)to take
			 appropriate steps to make users aware of such mechanisms.
					(2)ExceptionThe
			 regulations promulgated under paragraph (1) may not require an operator to
			 erase or otherwise eliminate information that the operator is required to
			 maintain under any other provision of Federal or State law.
				8.Enforcement and
			 applicability
			(a)Enforcement by
			 the Commission
				(1)In
			 generalExcept as otherwise provided, this Act shall be enforced
			 by the Commission under the Federal Trade Commission Act (15 U.S.C. 41 et
			 seq.).
				(2)Unfair or
			 deceptive acts or practicesSubject to subsection (b), a violation of a
			 regulation prescribed under section 4(b), 5(c), 6(b), or 7(b) shall be treated
			 as a violation of a rule defining an unfair or deceptive act or practice
			 prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)).
				(3)Actions by the
			 CommissionSubject to
			 subsection (b), the Commission shall prevent any person from violating a rule
			 of the Commission under section 4(b), 5(c), 6(b), or 7(b) in the same manner,
			 by the same means, and with the same jurisdiction, powers, and duties as though
			 all applicable terms and provisions of the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any
			 person who violates such rule shall be subject to the penalties and entitled to
			 the privileges and immunities provided in the Federal Trade Commission
			 Act.
				(b)Enforcement by
			 certain other agenciesNotwithstanding subsection (a), compliance
			 with the requirements imposed under this Act shall be enforced as
			 follows:
				(1)Under section 8 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818) by the appropriate Federal banking agency, with
			 respect to an insured depository institution (as such terms are defined in
			 section 3 of such Act (12 U.S.C. 1813)).
				(2)Under the Federal
			 Credit Union Act (12 U.S.C. 1751 et seq.) by the National Credit Union
			 Administration Board, with respect to any Federal credit union.
				(3)Under part A of
			 subtitle VII of title 49, United States Code, by the Secretary of
			 Transportation, with respect to any air carrier or foreign air carrier subject
			 to such part.
				(4)Under the Packers
			 and Stockyards Act, 1921 (7 U.S.C. 181 et seq.) (except as provided in section
			 406 of such Act (7 U.S.C. 226; 227)) by the Secretary of Agriculture, with
			 respect to any activities subject to such Act.
				(5)Under the Farm
			 Credit Act of 1971 (12 U.S.C. 2001 et seq.) by the Farm Credit Administration,
			 with respect to any Federal land bank, Federal land bank association, Federal
			 intermediate credit bank, or production credit association.
				(c)Enforcement by
			 State attorneys general
				(1)In
			 General
					(A)Civil
			 actionsIn any case in which
			 the attorney general of a State has reason to believe that an interest of the
			 residents of that State has been or is threatened or adversely affected by the
			 engagement of any person in a practice that violates any regulation of the
			 Commission prescribed under section 4(b), 5(c), 6(b), or 7(b), the State, as
			 parens patriae, may bring a civil action on behalf of the residents of the
			 State in a district court of the United States of appropriate jurisdiction
			 to—
						(i)enjoin that
			 practice;
						(ii)enforce
			 compliance with the regulation;
						(iii)obtain damage,
			 restitution, or other compensation on behalf of residents of the State;
			 or
						(iv)obtain such
			 other relief as the court may consider to be appropriate.
						(B)Notice
						(i)In
			 generalBefore filing an action under subparagraph (A), the
			 attorney general of the State involved shall provide to the Commission—
							(I)written notice of
			 that action; and
							(II)a copy of the
			 complaint for that action.
							(ii)Exemption
							(I)In
			 generalClause (i) shall not apply with respect to the filing of
			 an action by an attorney general of a State under this paragraph, if the
			 attorney general determines that it is not feasible to provide the notice
			 described in that clause before the filing of the action.
							(II)NotificationIn
			 an action described in subclause (I), the attorney general of a State shall
			 provide notice and a copy of the complaint to the Commission at the same time
			 as the attorney general files the action.
							(2)Intervention
					(A)In
			 generalOn receiving notice under paragraph (1)(B), the
			 Commission shall have the right to intervene in the action that is the subject
			 of the notice.
					(B)Effect of
			 interventionIf the Commission intervenes in an action under
			 paragraph (1), it shall have the right—
						(i)to
			 be heard with respect to any matter that arises in that action; and
						(ii)to
			 file a petition for appeal.
						(3)ConstructionFor
			 purposes of bringing any civil action under paragraph (1), nothing in this Act
			 shall be construed to prevent an attorney general of a State from exercising
			 the powers conferred on the attorney general by the laws of that State
			 to—
					(A)conduct
			 investigations;
					(B)administer oaths
			 or affirmations; or
					(C)compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
					(4)Actions by the
			 CommissionIn any case in
			 which an action is instituted by or on behalf of the Commission for violation
			 of any regulation prescribed under section 4(b), 5(c), 6(b), or 7(b), no State
			 may, during the pendency of that action, institute an action under paragraph
			 (1) against any defendant named in the complaint in that action for violation
			 of that regulation.
				(5)Venue; Service
			 of Process
					(A)VenueAny
			 action brought under paragraph (1) may be brought in the district court of the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code.
					(B)Service of
			 processIn an action brought under paragraph (1), process may be
			 served in any district in which the defendant—
						(i)is
			 an inhabitant; or
						(ii)may be
			 found.
						(d)Telecommunications
			 carriers and cable operators
				(1)Enforcement by
			 FTCNotwithstanding section
			 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)), compliance
			 with the requirements imposed under this Act shall be enforced by the
			 Commission with respect to any telecommunications carrier (as defined in
			 section 3 of the Communications Act of 1934 (47 U.S.C. 153)).
				(2)Relationship to
			 other lawTo the extent that
			 sections 222 and 631 of the Communications Act of 1934 (47 U.S.C. 222; 551) are
			 inconsistent with this Act, this Act controls.
				9.Definitions
			(a)In
			 generalIn this Act:
				(1)MinorThe
			 term minor means an individual over the age of 12 and under the
			 age of 18.
				(2)Targeted
			 marketingThe term targeted marketing means
			 advertising or other efforts to market a product or service that are directed
			 to a specific individual or device—
					(A)based on the
			 personal information of the individual or a unique identifier of the device;
			 and
					(B)as a result of use
			 by the individual, or access by the device, of a website, online service,
			 online application, or mobile application.
					(b)Terms defined by
			 CommissionIn this Act, the
			 terms directed to minors and geolocation information
			 shall have the meanings given such terms by the Commission by regulation. Not
			 later than 1 year after the date of the enactment of this Act, the Commission
			 shall promulgate, under section 553 of title 5, United States Code, regulations
			 that define such terms broadly enough so that they are not limited to current
			 technology, consistent with the principles articulated by the Commission
			 regarding the definition of the term Internet in its statement of
			 basis and purpose on the final rule under the Children’s Online Privacy
			 Protection Act of 1998 (15 U.S.C. 6501 et seq.) promulgated on November 3, 1999
			 (64 Fed. Reg. 59891).
			(c)Other
			 definitionsThe definitions set forth in section 1302 of the
			 Children’s Online Privacy Protection Act of 1998 (15 U.S.C. 6501), as amended
			 by section 3(a), shall apply in this Act.
			10.Effective
			 dates
			(a)In
			 generalExcept as provided in subsections (b) and (c), this Act
			 and the amendments made by this Act shall take effect on the date that is 1
			 year after the date of the enactment of this Act.
			(b)Authority To
			 promulgate regulationsThe following shall take effect on the
			 date of the enactment of this Act:
				(1)The amendments made by subsections (a)(5)
			 and (b)(3)(A) of section 3.
				(2)Sections 4(b),
			 5(c), 6(b), 7(b), and 9(b).
				(c)Digital
			 Marketing Bill of Rights for TeensSection 5, except for
			 subsection (c) of such section, shall take effect on the date that is 180 days
			 after the promulgation of regulations under such subsection.
			
